Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, “claim 1” (line 1) should be changed to --claim 11--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Droz et al. US 2018/0164439 A1.
Regarding claim 1, Droz et al. US 2018/0164439 A1 discloses a sensor assembly apparatus (304) provided onboard a vehicle as shown in FIG. 4B, the apparatus comprising: one or more sensors (100, 200 and see paragraph [0017]); and a housing containing the one or more sensors, wherein: the housing (124, 224 and see paragraph [0053]) comprises an asymmetrical lateral cross-section, wherein the asymmetrical lateral cross-section defines a first portion of the housing having a substantially spherical curvature and a second portion of the housing having a non-spherical curvature, and, the housing is configured to rotate (232, 432) at a rotational speed based on an air flow characteristic associated with air impinging on the exterior surface of the housing.
Regarding claim 2, Droz et al. discloses the sensor assembly apparatus of claim 1, wherein the second portion of the housing having the non-spherical curvature comprises an elongated portion that opposes a spherical portion of the first portion of the housing (see paragraph [0053]).
Regarding claim 3, Droz et al. discloses the sensor assembly apparatus of claim 2, wherein a length of the elongated portion is inversely proportional to an amount of drag on the housing (see paragraph [0053]).
Regarding claim 8, Droz et al. discloses the sensor assembly apparatus of claim 1, wherein the first portion of the housing having the substantially spherical curvature is aligned with a direction of travel of the vehicle (see paragraph [0053]).
Regarding claim 10, Droz et al. discloses the sensor assembly apparatus of claim 1, wherein the air flow characteristics comprise at least one of a level of air flow disruption of the impinging air on.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-7 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. US 2018/0164439 A1 in view Hanagan US 9,394,011 B2.
Regarding claim 1, Droz et al. discloses a sensor assembly apparatus provided onboard a vehicle but does not show an exterior surface of the housing comprises one or more indentations formed therein.
Hanagan US 9,394,011 B2 teaches surface indentations as shown in Figure 8.
Regarding claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the exterior surface of the housing of Droz et al. with one or more indentations, as taught by Hanagan, in order to reduce wind resistance.
Regarding claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the exterior surface of the housing of Droz et al. a plurality of indentations that provides substantially complete coverage across the exterior surface of the housing, is a matter of design choice. 
Regarding claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the exterior surface of the housing of Droz et al. with at least one of a width or a depth of the first indentation is greater than a width or a depth of the second indentation, is a matter of design choice. 
Regarding claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the exterior surface of the housing of Droz et al. a third indentation having substantially the same width and depth as the second indentation, and wherein the second indentation and the third indentation form a cluster around the first indentation, is a matter of design choice. 
Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	
The recitations of the specific features of a computer-implemented method for reducing drag on a sensor housing in claim 11 including especially the construction of determining air flow characteristics of air impinging on an exterior surface of the sensor housing; determining that the air flow characteristics fail to satisfy one or more drag reduction criteria; generating a drag reduction protocol designed to modify the air flow characteristics and reduce the drag on the sensor housing to satisfy the one or more drag reduction criteria; and implementing the drag reduction protocol is not taught nor is fairly suggested by the prior art of record. 
	The recitations of the specific features of a system for reducing drag on a sensor housing in claim 17 including especially the construction of determine air flow characteristics of air impinging on an exterior surface of the sensor housing; determine that the air flow characteristics fail to satisfy one or more drag reduction criteria; generate a drag reduction protocol designed to modify the air flow characteristics and reduce the drag on the sensor housing to satisfy the one or more drag reduction criteria; and implement the drag reduction protocol is not taught nor is fairly suggested by the prior art of record. 		
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612